UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2012 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 000-50264 THE CAMPBELL FUND TRUST (Exact name of Registrant as specified in charter) Delaware 94-6260018 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Schedules of Investments as ofSeptember 30, 2012 and December 31, 2011 (Unaudited) 3-6 Statements of Financial Condition as of September30, 2012 and December 31, 2011 (Unaudited) 7 Statements of Operations for theThree Months andNine Months EndedSeptember 30, 2012 and 2011 (Unaudited) 8 Statements of Cash Flows for theNine Months EndedSeptember 30, 2012 and 2011 (Unaudited) 9 Statements of Changes in Unitholders’ Capital (Net Asset Value) for theNine Months EndedSeptember 30, 2012 and 2011 (Unaudited) 10-11 Financial Highlights for theThree Months andNine Months Ended September30, 2012 and 2011 (Unaudited) 12-14 Notes to Financial Statements (Unaudited) 15-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21-25 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 27-32 Item 4. Controls and Procedures. 32 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 33 Item 1A. Risk Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4. Mine Safety Disclosures. 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 SIGNATURES 34 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2012 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Value ($) % of Net Asset Value Bank Deposits Australia Financials 2.32 % (cost $10,400,000) Canada Financials 3.46 % (cost $15,500,138) Finland Financials 2.64% (cost $11,800,102) Total Bank Deposits (cost $37,700,240) 8.42% Commercial Paper United States Consumer Discretionary Hasbro, Inc. Due 10/01/2012 5.01 % Energy $49,835,990 11.13% Financials ING America Insurance Holdings, Inc. Due 10/01/2012 5.21 % Other 6.36 % Materials 6.47 % Industrials 4.46 % Utilities 3.24 % Total Commercial Paper (cost $187,613,104) 41.88 % Corporate Bonds United States Financials 19.11 % (cost $85,533,265) Government And Agency Obligations United States U.S. Government Agency 3.44 % U.S. Treasury Bill U.S. Treasury Bill * Due 10/25/2012 9.93 % $17,000,000 U.S. Treasury Bill * Due 12/27/2012 3.79 % Total Government And Agency Obligations (cost $76,853,721) 17.16 % Short Term Investments United States Short Term Investments 0.00 % (cost $823) Total Fixed Income Securities ** (cost $387,701,153) 86.57 % See Accompanying Notes to Financial Statements. 3 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) LONG FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture ) )% Energy % Metals 1.46 % Stock indices ) )% Short-term interest rates % Long-term interest rates % Netlong futures contracts % SHORT FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture ) )% Energy ) )% Metals ) )% Short-term interest rates ) )% Netshort futures contracts ) )% Net unrealized gain (loss) on openfutures contracts % FORWARD CURRENCY CONTRACTS Description Fair Value ($) % of Net Asset Value Various long forward currency contracts % Various short forward currency contracts ) )% Net unrealized gain (loss) on openforward currency contracts % * Pledged as collateral for the trading of futures and forward positions. ** Included in fixed income securities is U.S. Treasury Bills with a fair value of $44,498,309 deposited with the futures broker. See Accompanying Notes to Financial Statements. 4 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Value ($) % of Net Asset Value Bank Deposits Canada Financials 3.41% (cost $12,764,148) Netherlands Financials 3.34% (cost $12,500,000) Total Bank Deposits (cost $25,264,148) 6.75% Commercial Paper United States Financials ING America Insurance Holdings Inc. Due 01/03/2012 2.69% ING America Insurance Holdings Inc. Due 01/04/2012 3.20% Other 3.20% Materials 3.33% Services 3.34% Utilities 10.58% Total Commercial Paper (cost $98,665,851) 26.34% Corporate Bonds Switzerland Financials 1.74% (cost $6,543,542) United States Financials 13.98% Materials 1.08% Total United States (cost $56,307,036) 15.06% Total Corporate Bonds (cost $62,850,578) 16.80% Government And Agency Obligations United States U.S. Government Agency Federal Home Loan Mortgage Corp. 0.5% Due 02/08/2013 4.44% Federal Home Loan Mortgage Corp. 0.55% Due 09/09/2013 3.33% Federal Home Loan Mortgage Corp. 0.6% Due 08/22/2013 2.67% Federal Home Loan Mortgage Corp. 0.6% Due 10/25/2013 3.47% Federal Home Loan Mortgage Corp. Step Up #TR 00424 Due 07/26/2013 3.20% Other 1.33% U.S. Treasury Bill U.S. Treasury Bills* Due 02/02/2012 4.38% Total Government And Agency Obligations (cost $85,525,947) 22.82% See Accompanying Notes to Financial Statements. 5 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 (Unaudited) Short Term Investments United States Short Term Investments 0.00% (cost $127) Total Fixed Income Securities ** (cost $272,306,651) 72.71% LONG FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture 0.01% Energy (0.01)% Metals 0.03% Stock indices 0.23% Short-term interest rates 0.15% Long-term interest rates 1.19% Netlong futures contracts 1.60% SHORT FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture (0.71)% Energy 0.23% Metals 0.43% Stock indices 0.05% Short-term interest rates 0.00% Netshort futures contracts 0.00% Net unrealized gain (loss) on openfutures contracts 1.60% FORWARD CURRENCY CONTRACTS Description Fair Value ($) % of Net Asset Value Various long forward currency contracts 0.03% Various short forward currency contracts 2.11% Net unrealized gain (loss) on openforward currency contracts 2.14% * Pledged as collateral for the trading of forward positions. ** Included in fixed income securities is U.S. Treasury Bills with a fair value of $0 deposited with the futures broker. See Accompanying Notes to Financial Statements. 6 THE CAMPBELL FUND TRUST STATEMENTS OF FINANCIAL CONDITION September30, 2012 and December 31, 2011 (Unaudited) September30, December 31, ASSETS Equity in futures broker trading accounts Cash $29,849,777 Restricted cash 11,320,045 Fixed income securities - (cost $44,498,554 and $0, respectively) 0 Net unrealized gain (loss) on open futures contracts 2,707,512 Total equity in futures broker trading accounts 88,375,643 Cash and cash equivalents Fixed income securities (cost $343,202,599 and $272,306,651, respectively) 343,272,314 Net unrealized gain (loss) on open forwardcurrency contracts 4,463,359 Interest receivable 1,091,615 Subscriptions receivable 37,866 0 Total assets $451,936,462 LIABILITIES Accounts payable $215,766 Management fee 1,417,079 Performance fee payable 0 Service fee 10,184 Accrued commissions and other trading feeson open contracts 77,373 Offering costs payable 98,945 Redemptions payable 2,074,124 Total liabilities 3,997,691 UNITHOLDERS' CAPITAL (Net Asset Value) Series A Units - Redeemable Other Unitholders - 85,874.794 and 57,271.409 units outstanding at September 30, 2012 and December 31, 2011, respectively 224,755,870 Series B Units - Redeemable Managing Operator - 0.000 and 20.360 units outstanding at September 30, 2012 and December 31, 2011, respectively 0 Other Unitholders - 73,939.364 and 85,812.139 units outstanding at September 30, 2012 and December 31, 2011, respectively 198,405,930 Series W Units - Redeemable Other Unitholders - 9,039.840 and 6,975.389 units outstanding at September 30, 2012 and December 31, 2011, respectively 24,776,971 Total unitholders' capital (Net Asset Value) 447,938,771 Total liabilities and unitholders' capital (Net Asset Value) $451,936,462 See Accompanying Notes to Financial Statements. 7 THE CAMPBELL FUND TRUST STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended September 30, 2012 and 2011 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, TRADING GAINS (LOSSES) Futures trading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from futures trading Forward currency and options on forward currency trading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from forward currency and options on forward currency trading Total net trading gain (loss) NET INVESTMENT INCOME (LOSS) Investment income Interest income Realized gain (loss) on fixed income securities Change in unrealized gain (loss) on fixed income securities Total investment income Expenses Management fee Service fee Performance fee Operating expenses Total expenses Net investment income (loss) NET INCOME (LOSS) NET INCOME (LOSS) PER MANAGING OPERATOR AND OTHER UNITHOLDERS UNIT (based on weighted average number of units outstanding during the period) Series A Series B Series W INCREASE (DECREASE) IN NET ASSET VALUE PER MANAGING OPERATOR AND OTHER UNITHOLDERS UNIT Series A Series B Series W WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING DURING THE PERIOD Series A Series B Series W See Accompanying Notes to Financial Statements. 8 THE CAMPBELL FUND TRUST STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2012 and 2011 (Unaudited) Nine Months Ended September 30, Cash flows from (for) operating activities Net income (loss) Adjustments to reconcile net income (loss) to net cash from (for) operating activities Net change in unrealized on futures, forwards, options and fixed income (Increase) decrease in restricted cash (Increase) decrease in option premiums paid 0 Increase (decrease) in option premiums received 0 (Increase) decrease in interest receivable Increase (decrease) in accounts payable and accrued expenses Purchases of investments in fixed income securities Sales/maturities of investments in fixed income securities Net cash from (for) operating activities Cash flows from (for) financing activities Addition of units Redemption of units Offering costs paid Net cash from (for) financing activities Net increase (decrease) in cash and cash equivalents Unrestricted cash Beginning of period End of period End of period cash and cash equivalents consists of: Cash in broker trading accounts Cash and cash equivalents Total end of period cash and cash equivalents See Accompanying Notes to Financial Statements. 9 THE CAMPBELL FUND TRUST STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2012 and 2011 (Unaudited) Unitholders’ Capital - Series B Managing Operator Other Unitholders Total Units Amount Units Amount Units Amount Nine Months Ended September 30, 2012 Balances at December 31, 2011 Net income (loss) for the nine months ended September 30, 2012 Additions 0 Redemptions Balances at September 30, 2012 $0 Nine Months Ended September 30, 2011 Balances at December 31, 2010 Net income (loss) for the nine months ended September 30, 2011 Additions 0 Redemptions 0 Balances at September 30, 2011 Net Asset Value per Managing Operator and Other Unitholders’ Unit - Series B September 30, 2012 December 31, 2011 September 30, 2011 December 31, 2010 See Accompanying Notes to Financial Statements. 10 THE CAMPBELL FUND TRUST STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2012 and 2011 (Unaudited) Unitholders’ Capital Series A - Other Unitholders Series W - Other Unitholders Units Amount Units Amount Nine Months Ended September 30, 2012 Balances at December 31, 2011 Net income (loss) for the nine months ended September 30, 2012 Additions Redemptions Offering costs Balances at September 30, 2012 Nine Months Ended September 30, 2011 Balances at December 31, 2010 Net income (loss) for the nine months ended September 30, 2011 Additions Redemptions Offering costs Balances at September 30, 2011 Net Asset Value per Other Unitholders’ Unit - Series A September 30, 2012 December 31, 2011 September 30, 2011 December 31, 2010 Net Asset Value per Other Unitholders’ Unit - Series W September 30, 2012 December 31, 2011 September 30, 2011 December 31, 2010 See Accompanying Notes to Financial Statements. 11 THE CAMPBELL FUND TRUST FINANCIAL HIGHLIGHTS
